Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows: 
	Cancel Claims 1-10.
REASONS FOR ALLOWANCE
The specific limitations of “where the first side area and the second side area meet; and a cutout portion in the corner area, the cutout portion being an opening in the display panel in a thickness direction of the display panel, the cutout portion also extending in a direction from a closest corner of the front display area to an outer edge of the corner area in plain view.” in Claim 11 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lee et al. (US Publication 2014/0183473) discloses a display device, comprising: a display panel 100 including a front display area, a first side area extending from a first side of the front display area, a second side area extending from a second side of the front display area, and a corner area (Figure 1i) disposed between the first side area and the second side area, wherein the display panel includes a cutout portion 111 which cuts the corner area in a thickness direction of the display panel.  
Lee also discloses wherein the display panel 100 further includes a substrate 120 and a first protective film 110 attached to a surface of the substrate, and the first protective film includes a cutout pattern (See Figure 2a for example) overlapping the cutout portion.  
However, Lee does not disclose where the first side area and the second side area meet; and a cutout portion in the corner area, the cutout portion being an opening in the display panel in a thickness direction of the display panel, the cutout portion also extending in a direction from a closest corner of the front display area to an outer edge of the corner area in plain view.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841